Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa (JP 2003-112503) taken in view of Chen (US 2002/0036040) and/or Chen (US 2004/0261925), and optionally further in view of Kesteloo et al. (US 2018/0244105 - newly applied).
	Hirukawa discloses making a wheel assembly in which a foam core (12) is disposed between a rim (21) with recessed surface and a rubber tire casing (11) where the foam core is adhesively fixed to the tire (e.g. paragraphs [0007], [0010], [0019], [0023], [0043]) with application of adhesive at least to the tire (e.g. paragraphs [0013], [0023]).  Further Hirukawa suggests several ways to provide the foamed core including foaming in situ in the tire or alternatively molding the core in an appropriate mold followed by fitting into the tire (paragraph [0036]).  Hirukawa thus teaches the basic process claimed although details of the assembly process of the tire/rim/core for this alternative method embodiment in which the core is preformed in a mold are not described.

	Kesteloo has been optionally applied as further evidence motivating the ordinary artisan to ensure that there is a connection such as with glue between a preformed foam tire core and the inner surface of the tire, this providing expected advantages including prevention of friction and abrasion between the tire casing and core during riding as well as preventing the inner tire core from separating from the tire casing during use resulting in less fatigue and damage to the tire and reduction in rolling resistance of the assembly (paragraphs [0080]-[0081]).  These 
	As to claim 2, Hirukawa also suggests application of adhesive to an outer surface of the foam core (paragraph [0027]).  Further, it would also have been obvious especially for an embodiment in which a preformed foamed core is used, to apply the adhesive to either the tire or core to achieve the requisite bonding, it being noted that the reference only mentions applying the adhesive to the tire because in the context of the other embodiment with in situ formation of the foamed core, obviously no core would yet exist to apply an adhesive - only the expected and predictable results would have been achieved in application of the adhesive to the tire and/or foam core.  Note also optionally applied Kesteloo as further evidence of the expected advantages of fixing a tire casing to a core by for example using an adhesive/glue (paragraphs [0080]-[0081]).  As to claims 3, 7, 8 and 12, the rim, tire casing and foam core of Hirukawa (as well as the Chen references) clearly meet these claims, the peripheral edge of the tire being sandwiched or squeezed between the foam core and rim flanges.  As to claims 4-6, Hirukawa teaches applying adhesive to the inner surface of the tire so it is fixed at “fixing portion 13” between the foam core and inner surface of the tire (the claimed “rim wall” being the inner surface of the tire at the tread), the fixing to the inner surface of the tire suggesting or certainly rendering obvious applying the adhesive to the tread and sidewall regions of the inner surface to assure complete bonding.  As to claim 9, Hirukawa discloses that the foam has elasticity (paragraph [0033]).  As to claim 10, Hirukawa discloses that a polypropylene foam can be used (paragraph [0038]).  As to claim 11, such would have been obvious in light of the Chen .
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
	Applicant argues that in the embodiment disclosed in paragraph [0036] of Hirukawa, “an adhesive is not applied on the core or the rubber casing” and that this is different from the embodiment disclosed in paragraph [0019].  This argument is unpersuasive.  Hirukawa does not indicate explicitly or implicitly that in this alternate formation embodiment (including preforming the foam core) that the foam core is not be adhered to the tire casing.  Rather, Hirukawa, in describing the inventive means for solving the identified problems in the prior art (paragraphs [0005]-[0012]), broadly states that preferably “the foam is formed so as to be substantially integrated inside the tire” and preferably “the foam is fixed to the inner surface of the rubber portion of the tubeless tire”.  In describing the effects of the invention, Hirukawa further indicates that when the foam is integrally fixed inside the tire, there is almost no possibility or risk that the foam moves inside the tire or that gaps are formed between the tire and foam (paragraphs [0041]-[0044]).  These features of the invention would apply regardless of how the foam is integrated and fixed within the tire and would require such fixation no matter how the foam is integrated into the tire.  The ordinary artisan, therefore, in practicing the Hirukawa invention, would have understood or certainly found it obvious that the foam core is or should be adhesively fixed to the inside of the tire to achieve the described 
	It is also argued that the adhesive is not used for bonding but rather is a filler, pointing to mention of a filler in claim 9 and paragraph [0023].  Hirukawa however clearly states that the foam is fixed or secured to the inner surface of the tire using an adhesive or filler (claims 3, 6; paragraphs [0007], [0010], [0019], [0043]).  The adhesive or filler (also referred to as “caulk” in paragraph [0023]) thus is in either instance functioning to fix or bond the foam and tire and thus is functioning effectively as an adhesive agent in either case.  Note also optionally applied Kesteloo providing even more motivation, as detailed above, to adhere a tire casing to a preformed tire core.

	Applicant further argues that both Hirukawa and Chen ‘925 merely teach that the foam core is formed in situ inside the casing with no teaching regarding use of an adhesive between the foam core and tire casing.  While the primary reference to Hirukawa suggests that the foam core can be formed in situ, it again expressly also indicates that the core can alternatively be molded in an appropriate mold followed by fitting into the tire (paragraph [0036]).  The Chen references were simply applied as they would inform the artisan of a known suitable and effective way to assemble a preformed foam core, casing and rim, namely that it is known and conventional in this art to assemble a preformed foam core in a preformed tire by disposing the foam core on the rim and then assembling (and thus wrapping) the outer rubber tire casing on the core.  That Chen ‘925 suggests in-situ formation has advantages reflects only expected and predictable results and again importantly, the primary reference to Hirukawa specifically discloses that the form core can be premolded prior to assembly with the tire/rim.  

	The arguments with respect to the adhesive preventing dislocation between the tire casing and core are noted but Hirukawa likewise appears to indicate that fixing of the foam to the inner surface of the tire casing (and rim) prevents formation of gaps between the tire and foam and deviation from the rim, this seemingly essentially representing the prevention of similar dislocations due to the use of an adhesive and thus providing only expected and predictable results, including improving safety in seemingly the same way.  Further, optionally applied Kesteloo suggests expected advantages of adhering a tire casing to a tire core including prevention of friction and abrasion between the tire casing and core during riding as well as preventing the inner tire core from separating from the tire casing during use resulting in less fatigue and damage to the tire and reduction in rolling resistance of the assembly (paragraphs 
	New claims 11 and 12 have been treated within the statement of rejection above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        




G. Knable
February 24, 2022